NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAVIER ARANDA VAZQUEZ,                          No.    16-73523

                Petitioner,                     Agency No. A095-749-735

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Javier Aranda Vazquez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010).

We deny the petition for review.

      Substantial evidence supports the agency’s good moral character

determination, where Aranda Vazquez provided false testimony for the purpose of

obtaining an immigration benefit, and did not voluntarily and timely recant the

false testimony. See 8 U.S.C. §§ 1101(f)(6) (anyone who has given false testimony

for the purpose of obtaining immigration benefits cannot show good moral

character), 1229b(b)(1)(B) (requiring good moral character for cancellation of

removal); Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir. 2001) (“Whether

[petitioner] eventually received benefits because of the false testimony is

irrelevant; the statute only refers to statements made ‘for the purpose of obtaining’

any immigration benefits, not that it resulted in such benefits.” (internal citation

omitted)); Valadez-Munoz v. Holder, 623 F.3d 1304, 1310 (9th Cir. 2010)

(recantation is neither voluntary nor timely if not made until disclosure of the

falsity of the statements appears imminent).

      PETITION FOR REVIEW DENIED.




                                           2                                    16-73523